Name: Commission Regulation (EEC) No 3055/82 of 16 November 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 82 Official Journal of the European Communities No L 322/31 COMMISSION REGULATION (EEC) No 3055/82 of 16 November 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 7 (3) HAS ADOPTED THIS REGULATION : Article 1 thereof, In Article 1 (3) of Regulation (EEC) No 984/81 , the date '1 July 1982' is hereby replaced by *1 September 1982'.Whereas Commission Regulation (EEC) No 984/81 (2),as last amended by Regulation (EEC) No 2722/82 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 July 1982 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 September 1982 ; Article 2 This Regulation shall enter into force on 29 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . O OJ No L 99, 10 . 4. 1981 , p. 34. H OJ No L 289, 19 . 10 . 1982, p . 6 .